Mangano, J.,
dissents and votes to reverse the judgment and grant a new trial, with the following memorandum: Over plaintiff’s objection, the trial court erroneously admitted into evidence a mechanic’s bill for work allegedly performed on the brakes of defendant David Sontag’s van one month prior to an accident involving the plaintiff pedestrian and defendant Patricia Sontag, the driver of the vehicle. Inasmuch as the plaintiff and the defendant driver offered significantly different versions of the details of the incident, credibility was a key issue to be resolved by the jury. The improper admission of the repair bill may very well have prejudiced the plaintiff’s case by adding undue credence to the testimony of the defendant driver. Since it cannot be determined precisely what effect the error had upon the jury’s deliberations, under the circumstances the error may not be deemed harmless (see Shufelt v City of New York, 80 AD2d 554). Accordingly, a new trial is warranted.